DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 17 February 2022 have been entered.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 17 February 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 21-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2016/0349445).
Regarding independent claim 1, Kim teaches a display (Fig. 20, Element 3000) comprising a backlight unit (Fig. 20, Element 2100) including a circuit board (Fig. 20, Element 2101); a plurality of light emitting devices (Fig. 20, Element 2105) arranged on the circuit board (2101); and a combined optical sheet (Fig. 20, Element 3200) disposed on the light emitting devices (2105); and a display panel (Fig. 20, Element 3300) disposed on the backlight unit (2100), wherein each of the light emitting devices (2105) comprises a light emitting diode chip (Fig. 3A); a light transmitting resin (Fig. 3A, Element 39) covering an upper surface and a side surface of the light emitting diode chip; and a light blocking member (¶ [0185]) covering an upper surface of the light transmitting resin (39), and wherein the light emitting devices (2105) are mounted on the circuit board (2101) to be driven independently.
Regarding claim 2, Kim teaches the backlight unit (2100) comprising a wavelength conversion sheet (Fig. 15, Element 165) to convert a wavelength of light emitted from the light emitting devices.
Regarding claim 3, Kim teaches the wavelength conversion sheet (165) integrated into the combined optical sheet (3200).
Regarding claim 4, Kim teaches the light transmitting resin (165) comprising a phosphor (¶ [0155]).
Regarding claim 5, Kim teaches each of the light emitting devices (2105) comprising a distributed Bragg reflector (Fig. 15, Element 169) on an upper surface thereof; and a portion of the light transmitting resin (165) covering the distributed Bragg reflector (169).
Regarding claim 6, Kim teaches the light blocking member comprises a white resin (¶ [0125]).
Regarding claim 7, Kim teaches the light transmitting resin (39) having a stepped structure (Fig. 3A, Element 33) formed at least one corner thereof and the light blocking member covering the stepped structure (33).
Regarding claim 8, Kim teaches the combined optical sheet (3200) comprising at least two sheets selected from among a diffusion sheet, a prism sheet, a polarization film, and a fine lens sheet (¶ [0185]).
Regarding claim 9, Kim teaches the combined optical sheet (3200) comprising at least one diffusion sheet and at least one prism sheet (¶ [0185]).
Regarding independent claim 21, Kim teaches a display (Fig. 20, Element 3000) comprising a backlight unit (Fig. 20, Element 2100) including a circuit board (Fig. 20, Element 2101); a plurality of light emitting devices (Fig. 20, Element 2105) arranged on the circuit board (2101); and a combined optical sheet (Fig. 20, Element 3200) disposed on the light emitting devices (2105); and a display panel (Fig. 20, Element 3300) disposed on the backlight unit (2100), wherein each of the light emitting devices (2105) comprises a light emitting diode chip (Fig. 3A); a light transmitting resin (Fig. 3A, Element 39) covering an upper surface and a side surface of the light emitting diode chip; and a light blocking member (¶ [0185]) covering an upper surface of the light transmitting resin (39), and wherein the light blocking member comprises a white resin (¶ [0125]).
Regarding claim 22, Kim teaches the backlight unit (2100) comprising a wavelength conversion sheet (Fig. 15, Element 165) to convert a wavelength of light emitted from the light emitting devices.
Regarding claim 23, Kim teaches the wavelength conversion sheet (165) integrated into the combined optical sheet (3200).
Regarding claim 24, Kim teaches the light transmitting resin (165) comprising a phosphor (¶ [0155]).
Regarding claim 25, Kim teaches each of the light emitting devices (2105) comprising a distributed Bragg reflector (Fig. 15, Element 169) on an upper surface thereof; and a portion of the light transmitting resin (165) covering the distributed Bragg reflector (169).
Regarding claim 26, Kim teaches the light emitting devices (2105) mounted on the circuit board (2101) to be driven independently.
Regarding claim 27, Kim teaches the light transmitting resin (39) having a stepped structure (Fig. 3A, Element 33) formed at least one corner thereof and the light blocking member covering the stepped structure (33).
Regarding claim 28, Kim teaches the combined optical sheet (3200) comprising at least two sheets selected from among a diffusion sheet, a prism sheet, a polarization film, and a fine lens sheet (¶ [0185]).
Regarding claim 29, Kim teaches the combined optical sheet (3200) comprising at least one diffusion sheet and at least one prism sheet (¶ [0185]).
Regarding independent claim 30, Kim teaches a display (Fig. 20, Element 3000) comprising a light unit (Fig. 20, Element 2100) including a circuit board (Fig. 20, Element 2101); a plurality of light emitting devices (Fig. 20, Element 2105) arranged on the circuit board (2101); and a combined optical sheet (Fig. 20, Element 3200) disposed on the light emitting devices (2105); and a display panel (Fig. 20, Element 3300) disposed on the light unit (2100), wherein each of the light emitting devices (2105) comprises a light emitting diode chip (Fig. 3A); a light transmitting resin (Fig. 3A, Element 39) covering an upper surface and a side surface of the light emitting diode chip; and a light blocking member (¶ [0185]) covering an upper surface of the light transmitting resin (39), and wherein the light emitting devices (2105) are mounted on the circuit board (2101) to be driven independently.
Regarding claim 31, Kim teaches the light transmitting resin (39) having a stepped structure (Fig. 3A, Element 33) formed at least one corner thereof and the light blocking member covering the stepped structure (33).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2019/0189595) teaches a light emitting device package with first and second wavelength conversion portions.  Cha (US 2017/0294479) teaches a light emitting diode module with reduced number of chip pads.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        13 May 2022